UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 Southern Heritage Bancshares, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No feerequired. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-1l. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EXPLANATORY NOTE On January 28, 2008, Southern Heritage Bancshares, Inc. (“Southern Heritage”) distributed our proxy statement sent in connection with our shareholder meeting, presently scheduled for March 6, 2008.Southern Heritage is filing this cover letter with the Securities and Exchange Commission (the “SEC”) as additional solicitation materials. TEXT OF LETTER [Southern Heritage Logo] Dear Shareholders: January 28, 2008 As discussed with you previously, we have filed our definitive proxy statement with the Securities and Exchange Commission (“SEC”) in order to solicit your vote to reclassify Southern Heritage Bancshares, Inc. stock into four categories.The called shareholder meeting will be held on Thursday, March 6, 2008, at 5:30 PM in the main office of the bank. I’m sure you’ll remember that this action is being taken, in part, to reduce the financial burden under our present ownership structure.Many hours of work by our executive officers and accounting staff are now required to meet the reporting requirements and related testing of the Sarbanes-Oxley Act.Although your investment in Southern Heritage Bank has never been “publicly traded” on an exchange, SEC regulations require all companies with more than five hundred shareholders to comply with the above reporting requirements mentioned.Your approval of this reclassification will divide all existing shareholders into four separate classes of stock that will each have less than 500 shareholders – thus eliminating the need to file annual reports with and otherwise be subject to regulation by the SEC.The SEC will then consider us a “non-public” company. Your Board of Directors has carefully considered all aspects of this reclassification and unanimously agrees that this action is in the best interest of all shareholders.Your Board therefore recommends a “yes” vote for this action.Other banks in our area are also in the process of reclassifying their stock for the same reasons – the boards believe it is in the best interest of their shareholders because it will eliminate a very large expense. Please read the enclosed material carefully.It explains to you the full effect of this change.Feel free to call me at 423.303.1720 with any questions you may have. Please vote your proxy.I hope to see you at the meeting! Sincerely, Lee Stewart President and CEO Enclosures
